EXHIBIT 10.68

 

OFFICER’S

INDEMNIFICATION AGREEMENT

 

THIS AGREEMENT is made and entered into as of                            
            , 200     by and between                                         
(the “Officer”) and PTEK HOLDINGS, INC., a Georgia corporation (the
“Corporation”).

 

WHEREAS, the Officer is an officer of the Corporation and in such capacity is
performing a valuable service to the Corporation; and

 

WHEREAS, the Corporation’s Amended and Restated Bylaws (the “Bylaws”) provide
for the indemnification of the officers of the Corporation as allowed by Part 5
of Article 8 of the Georgia Business Corporation Code, as amended to date (the
“State Statute”); and

 

WHEREAS, the Bylaws and State Statute specifically contemplate that contracts
may be entered into between the Corporation and its officers with respect to
indemnification of such officers; and

 

WHEREAS, in order to provide to the Officer assurances with respect to the
protection provided against liabilities that the Officer may incur in the
performance of his or her duties to the Corporation, and to thereby induce the
Officer to serve in such capacity, the Corporation has determined and agreed to
enter into this Agreement with the Officer;

 

NOW, THEREFORE, in consideration of the premises and the Officer’s service as an
officer after the date of this Agreement, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties agree as follows:

 

1. Indemnification. Subject only to the exclusions set forth in Section 2
hereof, and in addition to any other indemnity to which the Officer may be
entitled under the State Statute or any Bylaw, resolution or agreement, the
Corporation hereby agrees to hold harmless and indemnify the Officer against any
and all expenses (including attorneys’ fees), judgments, fines and amounts paid
in settlement actually and reasonably incurred by the Officer in connection with
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative, arbitrative or investigative (including an action by
or in the right of the Corporation), and whether formal or informal, to which
the Officer is, was or at any time becomes a party, or is threatened to be made
a party, by reason of the fact that the Officer is, was, or at any time becomes
a director, officer, employee or agent of the Corporation, or is or was serving
or at any time serves at the request of the Corporation as a director, officer,
employee or agent of another corporation, partnership, joint venture, trust or
other enterprise.



--------------------------------------------------------------------------------

2. Limitations on Indemnification. No indemnity pursuant to Section 1 hereof
shall be paid by the Corporation:

 

(a) With respect to any proceeding in which the Officer is adjudged, by final
judgment not subject to further appeal, liable to the Corporation or is
subjected to injunctive relief in favor of the Corporation:

 

(i) for any appropriation, in violation of the Officer’s duties, of any business
opportunity of the Corporation;

 

(ii) for acts or omissions which involve intentional misconduct or a knowing
violation of law;

 

(iii) for unlawful corporate distributions; and

 

(iv) for any transaction from which the Officer received an improper personal
benefit;

 

(b) With respect to any suit in which final judgment is rendered against the
Officer for an accounting of profits made from the purchase or sale by the
Officer of securities of the Corporation, pursuant to the provisions of Section
16(b) of the Securities Exchange Act of 1934 or similar provisions of any
federal, state, or local statutory, law, or on account of any payment by the
Officer to the Corporation in respect of any claim for such an accounting; or

 

(c) If a final decision by a court having jurisdiction in the matter shall
determine that such indemnification is not lawful.

 

3. Contribution. If the indemnification provided for in Section 1 hereof is
unavailable and may not be paid to the Officer for any reason other than those
set forth in Section 2(b) hereof, then in respect of any threatened, pending or
completed action, suit or proceeding in which the Corporation is jointly liable
with the Officer (or would be if joined in such action, suit or proceeding), the
Corporation shall contribute, to the extent it is not lawfully prohibited from
doing so, to the amount of expenses, judgments, fines and settlements paid or
payable by the Officer in such proportion as is appropriate to reflect (a) the
relative benefits received by the Corporation on the one hand and the Officer on
the other hand from the transaction from which such action, suit or proceeding
arose and (b) the relative fault of the Corporation on the one hand and of the
Officer on the other hand in connection with the events which resulted in such
expenses, judgments, fines or settlement amounts, as well as any other relevant
equitable considerations. The relative fault of the Corporation on the one hand
and of the Officer on the other hand shall be determined by reference to, among
other things, the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent the circumstances resulting in such expenses,
judgments, fines or settlement amounts. The Corporation agrees that it would not
be just and equitable if contribution pursuant to this Section 3 were determined
by pro rata allocation or any other method of allocation that does not take
account of the foregoing equitable considerations.

 

- 2 -



--------------------------------------------------------------------------------

4. Continuation of Obligations. All agreements and obligations of the
Corporation contained herein shall continue during the period the Officer is a
director, officer, employee or agent of the Corporation (or is serving at the
request of the Corporation as a director, officer, employee or agent of another
corporation, partnership, joint venture, trust or other enterprise) and shall
continue thereafter for so long as the Officer shall be subject to any possible
claim or threatened, pending or completed action, suit or proceeding, whether
civil, criminal, arbitrative or investigative (including an action by or in the
right of the Corporation) and, whether formal or informal, by reason of the fact
that the Officer was an officer of the Corporation or serving in any other
capacity referred to herein.

 

5. Notification and Defense of Claim.

 

(a) Promptly after receipt by the Officer of notice of the commencement of any
action, suit or proceeding, the Officer will, if a claim in respect thereof is
to be made against the Corporation under this Agreement, notify the Corporation
of the commencement thereof, but the omission to so notify the Corporation will
not relieve the Corporation from any liability which it may have to the Officer
otherwise than under this Agreement.

 

(b) With respect to any such action, suit or proceeding as to which the Officer
so notifies the Corporation:

 

(i) the Corporation will be entitled to participate therein at its own expense;
and

 

(ii) the Corporation shall have the right to assume the defense thereof,
provided that the Corporation may require, as a condition to such assumption,
that the Officer provide written affirmation of his or her good faith belief
that his or her conduct did not constitute behavior of the kind described in
Section 2(a) hereof and that he or she is entitled to indemnification hereunder.

 

After notice from the Corporation to the Officer of its election so to assume
such defense, the Corporation will not be liable to the Officer under this
Agreement for any legal or other expenses subsequently incurred by the Officer
in connection with the defense thereof, other than reasonable costs of
investigation or as otherwise provided below. The Officer shall have the right
to employ separate counsel in such action, suit or proceeding, but the fees and
expenses of such counsel incurred after notice from the Corporation of its
assumption of the defense thereof shall be at the expense of the Officer unless
(iii) the employment of counsel by the Officer has been authorized by the
Corporation, (iv) counsel designated by the Corporation to conduct such defense
shall not be reasonably satisfactory to the Officer or (v) the Corporation shall
not in fact have employed counsel to assume the defense of such action in each
of which cases the fees and expenses of such counsel shall be at the expense of
the Corporation. For the purposes of clause (iv) above, the Officer shall be
entitled to determine that counsel designated by the Corporation is not
reasonably satisfactory if, among other reasons, the Officer shall have been
advised by

 

- 3 -



--------------------------------------------------------------------------------

qualified counsel that, because of actual or potential conflicts of interest in
the matter between the Officer, other officers or directors similarly
indemnified by the Corporation, and/or the Corporation, representation of the
Officer by counsel designated by the Corporation is likely to materially and
adversely affect the Officer’s interest or would not be permissible under
applicable canons of legal ethics.

 

(c) The Corporation shall not be liable to indemnify the Officer under this
Agreement for any amounts paid in settlement of any action or claim effected
without the Corporation’s written consent. The Corporation shall not settle any
action or claim in any manner which would impose any penalty or limitation on
the Officer without the Officer’s written consent. Neither the Corporation nor
the Officer will unreasonably withhold consent to any proposed settlement.

 

6. Advancement and Repayment of Expenses. Upon request therefor accompanied by
reasonably itemized evidence of expenses incurred, and by the Officer’s written
affirmation of his or her good faith belief that his or her conduct met the
standard applicable to indemnification pursuant to Section 1 hereof and did not
constitute behavior of the kind described in Section 2(a) hereof, and that he or
she is entitled to indemnification hereunder, the Corporation shall advance to
the Officer the reasonable expenses (including attorneys’ fees and costs of
investigation and defense (including the fees of expert witnesses, other
professional advisors, and private investigators)) incurred by him or her in
defending any civil or criminal suit, action or proceeding for which the Officer
is entitled (assuming an applicable standard of conduct is met) to
indemnification pursuant to this Agreement. The Officer agrees to reimburse the
Corporation for all reasonable expenses paid by the Corporation, whether
pursuant to this Section or Section 5 hereof, in defending any, action, suit, or
proceeding against the Officer in the event and to the extent that it shall
ultimately be determined that the Officer is not entitled to be indemnified by
the Corporation for such expenses under this Agreement. Any advances and the
Officer’s agreement to repay shall be unsecured and interest-free.

 

7. Agreement to Serve. The Officer hereby agrees to continue to serve as an
officer of the Corporation faithfully and to the best of his or her ability so
long as the Officer is duly appointed by the Board of Directors or until such
time as the Officer tenders his or her resignation in writing.

 

8. Enforcement.

 

(a) The Corporation expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
the Officer to serve as an officer of the Corporation and acknowledges that the
Officer will in the future be relying, upon this Agreement in continuing to
serve in such capacity. Any decision of the Officer not to continue in such
capacity shall not, however, limit the scope of this Agreement.

 

(b) The Corporation shall reimburse the Officer for any and all expenses
(including attorneys’ fees) actually and reasonably incurred by the Officer,
when and as

 

- 4 -



--------------------------------------------------------------------------------

such expenses are incurred, in connection with any claim asserted or action
brought by the Officer to enforce rights or to collect moneys due under this
Agreement, regardless of whether the Officer ultimately is determined to be
entitled to such indemnification or advance expense payment, unless a court of
competent jurisdiction determines that the claim or action is frivolous or that
assertions made therein were not made in good faith or were made with no
reasonable basis.

 

9. Maintenance of Liability Insurance.

 

(a) Subject to Section 9(c), the Corporation hereby covenants and agrees that,
so long as the Officer shall continue to serve as an officer of the Corporation
and thereafter so long as the agreements and obligations of the Corporation
shall continue in accordance with Section 4, the Corporation, in good faith,
shall seek to obtain and maintain in full force and effect a policy of
director’s and officer’s insurance (the “D&O Insurance”) in reasonable amounts
from established and reputable insurers.

 

(b) In all policies of D&O Insurance, the Officer shall be named as an insured
in such manner as to provide the Officer the same rights and benefits as are
accorded to the most favorably insured of the Corporation’s directors or
officers.

 

(c) Notwithstanding the foregoing, the Corporation shall have no obligation to
obtain or maintain D&O Insurance if the Corporation determines in good faith
that such insurance is not reasonably available, the premium costs for such
insurance are disproportionate to the amount of coverage provided or the
coverage provided by such insurance is so limited by exclusions that there is
insufficient benefit from such insurance.

 

10. Non-Exclusivity. The Officer’s rights hereunder shall be in addition to, and
not in lieu of, any other rights the Officer may have under the Corporation’s
Bylaws, the Georgia Business Corporation Code or otherwise.

 

11. Vested Rights; Specific Performance. No amendment to the Articles of
Incorporation or Bylaws of the Corporation or any other corporate action shall
in any way limit the Officer’s rights under this Agreement. In any proceeding
brought by or on behalf of the Officer to specifically enforce the provisions of
this Agreement, the Corporation hereby waives the claim or defense therein that
the plaintiff or claimant has an adequate remedy at law, and the Corporation
shall not urge in any such proceeding the claim or defense that such remedy at
law exists. The provisions of this Section 11, however, shall not prevent the
Officer from seeking a remedy at law in connection with any breach of this
Agreement.

 

12. Witness Fees. Nothing in this Agreement shall limit the Corporation’s power
to pay or reimburse expenses incurred by the Officer in connection with his or
her appearance as a witness in a proceeding or action at a time when he or she
has not been made a named defendant or respondent in such proceeding or action.

 

- 5 -



--------------------------------------------------------------------------------

13. Security For Indemnification Obligations. The Corporation may at any time
and in any manner, at the discretion of the Board of Directors, secure the
Corporation’s obligations to indemnify or advance expenses to the Officer
pursuant to this Agreement.

 

14. Subrogation. In the event of payment under this Agreement, the Corporation
shall be subrogated to the extent of such payment to all of the rights of
recovery of the Officer, who shall execute all papers required and shall do
everything that may be necessary to enable the Corporation effectively to bring
suit to enforce such rights.

 

15. No Duplication of Payments. The Corporation shall not be liable under this
Agreement to make any payment to the Officer hereunder to the extent the Officer
has otherwise actually received payment (under any insurance policy, Bylaw or
otherwise) of the amounts otherwise payable hereunder.

 

16. Severability. Each of the provisions of this Agreement is a separate and
distinct agreement and independent of the others, so that if any provision
hereof shall be held to be invalid or unenforceable in whole or in part for any
reason, such invalidity or unenforceability shall not affect the validity or
enforceability of the other provisions hereof.

 

17. Governing Law; Successors; Amendment and Termination.

 

(a) This Agreement shall be interpreted and enforced in accordance with the laws
of the State of Georgia, without regard to any applicable conflict of laws
principles.

 

(b) This Agreement shall be binding upon the Officer and the Corporation and its
successors and assigns, and shall inure to the benefit of the Officer, Officer’s
heirs, personal representatives and assigns and to the benefit of the
Corporation and its successors and assigns.

 

(c) No amendment, modification, termination or cancellation of this Agreement
shall be effective unless in writing signed by both parties hereto.

 

18. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original but all of which shall constitute one and the same
instrument.

 

- 6 -



--------------------------------------------------------------------------------

19. Notices. All notices, requests and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given and received when delivered in person, when delivered by overnight
delivery service or three business days after being mailed by registered or
certified mail, postage prepaid, return receipt requested, to the Officer at the
address that appears on the signature page hereof, and to the Corporation at the
following addresses (or to such other address as one party may from time to time
designate in writing to the other party hereto):

 

If to the Corporation:

  

PTEK Holdings, Inc.

    

3399 Peachtree Road, N.E.

    

The Lenox Building, Suite 700

    

Atlanta, Georgia 30326

    

Attn: Chief Executive Officer

with a copy to:

  

PTEK Holdings, Inc.

    

3399 Peachtree Road, N.E.

    

The Lenox Building, Suite 700

    

Atlanta, Georgia 30326

    

Attn: General Counsel

and a copy to:

  

Alston & Bird, LLP

    

One Atlantic Center

    

1201 West Peachtree Street

    

Atlanta, Georgia 30309

    

Attn: Janine Brown, Esq.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

PTEK HOLDINGS, INC.

By:

 

 

--------------------------------------------------------------------------------

   

[Name]

OFFICER

--------------------------------------------------------------------------------

Address:

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

- 7 -